

116 S2946 IS: Pathway to Stable and Affordable Housing for All Act
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2946IN THE SENATE OF THE UNITED STATESNovember 21, 2019Ms. Hirono (for herself, Mrs. Gillibrand, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide direct appropriations for certain housing programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pathway to Stable and Affordable Housing for All Act.
 2.FindingsCongress finds that— (1)the 2018 point-in-time counts by the Department of Housing and Urban Development estimated that there were approximately 552,830 people experiencing homelessness on a single night in 2018, including nearly 160,000 children and youth;
 (2)the number of people experiencing homelessness described in paragraph (1) represents 17 out of every 10,000 people in the United States;
 (3)steps taken by the current Administration stand to limit access to programs that support individuals experiencing hardship in the United States, which could potentially increase the number of those who experience homelessness;
 (4)experts estimate that fully funding housing vouchers and providing an additional $40,000,000,000 in funding to the Housing Trust Fund each year could eliminate homelessness and housing poverty; and
 (5)the Federal Government must reiterate its commitment to ending homelessness and take actionable steps to do so.
			3.Direct appropriations for housing programs
 (a)Tenant-Based rental assistanceOut of funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary of Housing and Urban Development for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) such sums as may be necessary for each of fiscal years 2020 through 2029.
 (b)Housing trust fundOut of funds in the Treasury not otherwise appropriated, there is appropriated to the Housing Trust Fund established under section 1338(a) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568(a)) $40,000,000,000 for each of fiscal years 2020 through 2029.
 (c)Continuum of care programOut of funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary of Housing and Urban Development—
 (1)$10,000,000,000 for each of fiscal years 2020, 2021, and 2022 to make planning grants under the continuum of care program authorized under subtitle C of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.); and
 (2)$10,000,000,000 for each of fiscal years 2023 through 2029 to make grants under the continuum of care program authorized under subtitle C of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.)
 (d)Emergency solutions grant programOut of funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary of Housing and Urban Development $10,000,000,000 for each of fiscal years 2020, 2021, and 2022 to make grants under the emergency solutions grant program authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.).